DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-2, 4-8, 10-11, and 13 are allowed.
	The closest prior art of recorded: 
Lee et al.  (US 20180270715) teaches a method by a session management function (SMF) in a network including a session that is established via a first user plane function (UPF) is provided. The method includes determining whether to change the first UPF to a second UPF, and transmitting, to a terminal via an access and mobility function (AMF), a first message including a maintain time of the session established via the first UPF, when the first UPF needs to be changed.
Zhu (US 20080064398) teaches a method for triggering user IMS (IP multimedia subsystem) registration in IMS, so as to trigger a user who needs the IMS registration to accomplish the IMS registration.
Park et al. (US 20190289506) discloses PDU sessions with SSC mode 2 and SSC mode 3, connection to a new IP anchor and allocation of a new IP address are needed during system change.
None of prior arts of record discloses establishing, by the UE, a protocol data unit (PDU) session with a first PSA; receiving, by the UE from a session management function (SMF), a new Internet protocol (IP) address; and receiving information informing that the new IP address is related to a multi-homing- based PSA addition, wherein, based on the received information informing that the new IP address is related to the multi-homing-based PSA addition; an IP multimedia subsystem (IMS) registration using the new IP address is skipped; and a non-access stratum (NAS) layer of the UE provides an upper layer with information indicating that the new IP address is for IMS media routing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641